 Case: 4:19-cr-00367-ERW Doc. #: 82 Filed: 09/09/20 Page: 1 of 2 PageID #: 479




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

     UNITED STATES OF AMERICA,                   )
                                                 )
              Plaintiff,                         )
                                                 )
     vs.                                         )      NO. 4:19 CR 00367 ERW
                                                 )
     JOHN RALLO,                                 )
                                                 )
              Defendant.
                                                 )


                      GOVERNMENT’S MOTION TO FILE UNDER SEAL

       COMES NOW the United States of America, by and through Jeffrey B. Jensen, United

States Attorney for the Eastern District of Missouri, and Hal Goldsmith, Assistant United States

Attorney for the Eastern District of Missouri, and hereby moves this Court to file its document

under seal.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney


                                                     /s/ Hal Goldsmith
                                                     HAL GOLDSMITH #32984(MO)
                                                     Assistant United States Attorney
                                                     111 S. 10th Street, Room 20.331
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
 Case: 4:19-cr-00367-ERW Doc. #: 82 Filed: 09/09/20 Page: 2 of 2 PageID #: 480




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 9, 2020, the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon all counsel
of record.



                                                 /s/ Hal Goldsmith
                                                HAL GOLDSMITH, #32984(MO)
                                                Assistant United States Attorney
